Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 of T. Yamashita et al., US 17/210,340 (Mar. 23, 2021) are pending and under examination.  Claims 1, 3-5 and 9 are rejected.  Claims 2, 6-8, 10-12 are objectionable.  

Effective Filing Date

The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01; MPEP § 706.02VI.  Applicant filed an English-language translation of the foreign priority application JP 2016-185759 (Sep. 23, 2016) in the parent application 16/335,729.  The instant claims are not supported by JP 2016-185759 (Sep. 23, 2016) pursuant to § 112.  MPEP § 2152.01.  The priority document at least does not provide support for the claim 1 formula:

-(OC6F12)m11-(OC5F10)m12-(OC4F8)m13-(OC3X106)m14-(OC2F4)m15-(OCF2)m16-

wherein  m11, m12, m13, m14, m15, and m16 are each individually an integer of 0 or 1 or greater; x10s are each individually H, F, or Cl; the repeating units are present in any order; and the sum of m11 to m16 is an integer of 10 or greater. . . .

The effective filing date of the instant application is the filing date of the parent application 16/335,729 (Sep. 22, 2017).  

Claim Objections

Claims 2, 6-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over T. Miyamura et al., US 10,125,107 (2018) (“Miyamura”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

T. Miyamura et al., US 10,125,107 (2018) (“Miyamura”)

Miyamura discloses a fluorine-containing monomer capable of being dissolved in a general organic solvent such as a hydrocarbon based solvent and simultaneously having excellent oil and water repellency.  Miyamura, col. 1, line 65 – col. 2, line 5.  Miyamura discloses that the compound can be prepared as a multifunctional monomer, which allows formation of crosslinking in the three dimensional structure.  Miyamura, at col. 10, lines 13-15.  Miyamura discloses that this enables the compound applicable to a variety of crosslinking agents and modifiers and it becomes possible to improve or enhance physical properties such as hardness, strength, thermo resistance, weather resistance and chemical resistance.  Miyamura at col. 10, lines 15-20.  Miyamura discloses a compound of formula [I]:

CaF2a+1O—(CbF2bO)c—C2F4COOR, where R is

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Miyamura at col. 2, lines 36-55.  Miyamura discloses the following example compound.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[compound B]
Miyamura at col. 7 (labeled herein as compound B).  

It is first noted that the claim 1 term “containing” within the claim 1 phrase

“wherein R1 is a monovalent organic group containing a polyether chain”

is interpreted as open-ended.  MPEP § 2111.02(I).  As so interpreted, Miyamura compound B corresponds to the claim 1 compound, wherein the following Miyamura “monovalent organic group”:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


contains the claimed polyether group:

-(OC6F12)m11-(OC5F10)m12-(OC4F8)m13-(OC3X106)m14-(OC2F4)m15-(OCF2)m16-

and where m11 = 0, m12 = 0, m14 = 9, m15 = 0 and m16 = 0,

wherein, the sum of the sum of corresponding claims variables m11 to m16 in Miyamura compound B is 9.  Miyamura compound B thus differs from the claim 1 compound of [Chem. 1] only in that in that claim 1 requires that “the sum of m11 to m16 is an integer of 10 or greater”.  That is, Miyamura compound B differs from the claim 1 compound by one repeating unit of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

which unit corresponds to -(CbF2bO)c- of Miyamura’s general compound of formula [I].  


Instant Claims 1, 3-5 and 9 Are Obvious Miyamura

Claims 1, 3-5 and 9 are obvious over Miyamura for the following reasons. One of ordinary skill is motivated with a reasonable likelihood of success to select Miyamura compound B for further development in view of Miyamura’s specific disclosure that it has useful water repellency and crosslinking features to improve the properties of three dimensional structures.  See MPEP § 2143(B) (discussing “lead compound cases” in Examples 9-11 with respect to pharmaceutical applications); see also, MPEP § 2143(B), Example 11 (citing Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009) a ‘restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR’).  One of ordinary skill in the art is further motivated to modify/optimize Miyamura compound B by adding one or more -(CbF2bO)c- units (see Miyamura’s general compound of formula [I], Miyamura at col. 2, lines 36-55) having the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

so as to obtain the claimed compounds having the useful properties taught by Miyamura.  One of ordinary skill in the art is so motivated because Miyamura teaches that values of variable c of -(CbF2bO)c- over the entire range of 0-50 are effective to provide useful compounds of general formula I.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I); MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Claims 3-5 and 9 are obvious in view of  Miyamura compound B for the same reasons.  The -CH2CH2-O-C(O)CH2=CH2 group of Miyamura compound B meets the claim 3-5 and 9 limitations of a crosslinkable group selected from an acryloyl group or a vinyl group or “a monovalent group containing any of these groups”.  

Comment on Non-Statutory Double Patenting

The claims of US patent nos. 10/988,633 and US 11,118,085 were analyzed regarding non-statutory double patenting.  MPEP § 804.  No rejection in the regard is applicable.  

Subject Matter Free of the Art of Record

Claims 2, 6-8, 10-12 are free of the art of record.  The closest prior art of record is T. Miyamura et al., US 10,125,107 (2018) (“Miyamura”) discussed in detail above.  Neither Miyamura nor Miyamura in combination with secondary art motivated one of ordinary skill to arrive at the claimed compounds.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622